DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-10, 32-38, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kursun et al., USPN 2020/0068031, discloses a method including obtaining first data related to digital activities performed with a first account (0023) on a first channel (email, 0026, 0049) that is accessible to employees of an enterprise (0022), and second data related to digital activities performed with a second account (0023) on a second channel (text message, 0026, 0049) that is accessible to the employees (0022), wherein the first and second channels are representative of different forums through which the employees are able to communicate (0028), determining that the first account and second account are used by a given employee (0028), generating a profile for the given employee based on digital activities performed with the first account on the first channel and digital activities performed with the second account on the second channel (unified user profile), so as to develop an understanding of behavior of the given employee across different channels (0028, 0029), obtaining, in real time, data related to digital activities performed on the first and second channels by the first and second sets of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Banzhof et al., USPN 2006/0191012, discloses a method of assessing risk to a system including (0030) including looking at employee roles as showing likelihood of that employee to attack the system (0031), and could result in an increased risk determination for that employee (0034). Banzhof does not disclose using the role to determine if a specific communication is likely to be compromised.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434